Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/23/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended claim.
Applicant states:
“Nowhere in Virdis does it show and/or disclose the rotor 4 being mounted such that it oscillates around a vertical axis. Furthermore, Virdis does not disclose a disk being frustoconical in shape so as to guide material to be ground a screen. Specifically, the Office action asserts that Virdis discloses that "the disk (7, 9) is frustoconical in shape (See Fig. 3), so as to guide the material to be milled towards the blades (11) and the screen (13, 22)." Virdis's rotor 4 includes discs 7 and a central bushing 9 configured to connect the rotor 4 to a rotor shaft 5. Nowhere in Virdis does it show or discuss the discs 7 being frustoconical in shape. Moreover, one of skill in the art would not interpret the combination of the central bushing 9 and the discs 7 to be analogous to a disk, as claimed. That is, the central bushing 9 and the discs 7 are separate from one another, and would not be interpreted, together, as a disk, as claimed.

In sum, Virdis does not show "the rotor being mounted substantially vertically, concentric with the screen" and wherein "the rotor comprises a bearing arranged to be mounted on the milling shaft parallel to the rotation axis of the rotor and a disk extending radially from the bearing," the disk being "frustoconical in shape so as to guide the material to be milled towards the screen," as currently recited in claim 1. As such, Virdis does not anticipate claim 1.”

These arguments are persuasive. However, Examiner has modified the rejection in view of the newly amended claim as currently set forth, which changes the scope of the claim. See new grounds of rejection below.

Claim Objections
The claim objections of the previous Office Action have been withdrawn in view of the applicant’s remarks.
Claim Rejections - 35 USC § 112
The 112(b) rejections of the previous Office Action have been remedied in view of the amended claims. As such, the 112(b) rejections of the previous Office Action have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5330113A, herein referred to as Poser, and further in view of US20130119172A1, herein referred to as Gao.
Regarding Claim 1, Poser discloses a milling device for carrying out a milling operation (col. 2, lines 5-8), comprising: a milling unit (Fig. 1) including a body comprising a milling chamber which can be filled with material to be milled (Fig. 2, Num. 17), a rotor rotatably mounted around a rotation axis (Fig. 2, axis arrows going through 17) in the body (Fig. 2, Num. 68), a screen (Fig. 1, Num. 22), and a drive unit (Fig. 1, Num. 76) controlling the movements of the rotor (68) with respect to the screen (22) during the milling operation; wherein the drive unit (76) is designed to impart an oscillation movement to the rotor (68) around the rotation axis (axis arrows going through 17); wherein the milling chamber is (See Fig. 2, product to be milled travels in a direction parallel with the axis of rotation of rotor 68, from input 17 to output 19) wherein the milling device further comprises a transmission element (gears of 68) comprising a milling shaft (18) on which is mounted the rotor (68), the transmission element (gears of 68) being arranged for transmitting the drive of the drive unit (76) to the milling shaft (18) (See col. 3, line 60- col. 4, line 7); the rotor (68) being mounted substantially vertically, concentric with the screen (22) (See col. 3, lines 29-33); and wherein the rotor (68) comprises a bearing (16) arranged to be mounted on the milling shaft (18) parallel to the rotation axis of the rotor (See Fig. 1, axis along 68) and a disk (30) extending radially from the bearing (16); the disk (30) being frustoconical in shape so as to guide the material to be milled towards the screen (See col. 3, lines 19-28).
Poser is silent wherein an oscillation angle being variable during the milling operation.
Gao teaches an analogous invention wherein an oscillation angle is variable during the milling operation (See Para. 43-44), for the purpose of optimizing sizing results (See Para. 63), thereby meeting the limitation of the claimed variable oscillation angle configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Poser, with the variable oscillation angle configuration, as taught by Gao, in order to have provided optimized sizing results.

Regarding Claim 2, Poser in view of Gao discloses the device of claim 1, wherein the screen (22 of Poser) is cylindrical (top and bottom of 22 of Poser are parallel, and have circular cross section, therefore being cylindrical) and concentric with the rotation axis of the rotor (68 of Poser) (See Fig. 1 of Poser).  

Regarding Claim 3, Poser in view of Gao the device according to claim 1, wherein the rotor (68 of Poser) comprises a plurality of blades (59 of Poser) (See col. 3, lines 39-43 of Poser) concentric with the rotation axis (See Fig. 4, Num. 58 of Poser) and substantially parallel to said rotation axis (See Fig. 1, Num. 20 of Poser), and wherein the frustoconical shape of the disk (30 of Poser) guides the material to be milled towards the blades (col. 2, lines 13-31 of Poser).  

Regarding Claim 7, Poser in view of Gao the device according to claim 1, wherein the transmission element (gears of 68 of Poser) comprises a transmission joint (70 of Poser) for driving the milling shaft (18 of Poser) through a transmission shaft (72 of Poser), substantially orthogonal to the milling shaft (See Fig. 1 of Poser) (see col. 3, line 60- col. 4, line 7 of Poser).  

Regarding Claim 10, Poser in view of Gao discloses the device according to claim 1, wherein the oscillation movement comprises an oscillation frequency which can be varied during the milling operation (See Para. 10 of Gao).  

Regarding Claim 11, Poser in view of Gao discloses the device according to claim 1, wherein the oscillation angle can be offset during the milling operation (See Para. 9 of Gao).  

Regarding Claim 12, Poser in view of Gao discloses the device according to claim 1, wherein the rotational speed of the rotor can be varied during the milling operation (See Para. 13 of Gao).  

Regarding Claim 13, Poser in view of Gao discloses the device according to claim 3, wherein a first longitudinal face of the blade (59 of Poser) has a profile which differs from a second longitudinal face opposite the first face, so that two milling processes can be performed according to the direction of rotation of the rotor (See Fig. 4 of Poser).
  
Regarding Claim 14, Poser in view of Gao discloses the device according to claim 3, wherein the blades are configured so as to exert thrust of the material to be ground towards the screen (See Claim 3 of Poser).

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poser in view of Gao, and further in view of US20060144977A1, herein referred to as Berdal.
Regarding Claim 8, Poser in view of Gao discloses the device of claim 1.
Poser in view of Gao is silent wherein further comprising a connection unit configured for connecting the transmission element to the drive unit in a removable and operable manner. 
 Berdal teaches an analogous device wherein comprising a connection unit configured for connecting the transmission element to the drive unit in a removable and operable manner, for the purpose of avoiding jamming within the device (See Para. 25)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device, as disclosed by Poser in view of Gao, with the connection unit configuration, as taught by Berdal, in order to have provided improved avoidance of device jamming.

Regarding Claim 9, Poser in view of Gao and Berdal discloses the device according to claim 8, wherein the connection unit (See Para. 25 of Berdal) comprises an adapter module (10 of Berdal) configured to match the characteristics of the drive unit to the needs of the milling unit operatively connected to the drive unit (See Para. 26 of Berdal).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725